Per Curiam: The same record presented in this case has been before us on three occasions: Culver v. People, 161 Ill. 89, Farrell v. Town of West Chicago, 162 id. 280, and Connor v. Town of West Chicago, id. 287. In the Culver case it was decided that the ordinance upon the validity of which the judgment depended was without authority of law, and void by reason of a provision for dividing the special assessment into installments, with interest. That decision was adopted in the other cases and is equally conclusive in this. ■The judgment is reversed and the cause remanded. Reversed and remanded.